NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                    2006-5062



                              RANDY LEE HAMMITT,

                                                          Plaintiff-Appellant,
                                        and

                            SANDRA MARIE HAMMITT,

                                                          Plaintiff-Appellant,
                                         v.

                                 UNITED STATES,

                                                          Defendant-Appellee.


                         __________________________

                         DECIDED: December 26, 2006
                         __________________________



Before NEWMAN, DYK, and PROST, Circuit Judges.

NEWMAN, Circuit Judge.




      Plaintiffs Randy Lee and Sandra Marie Hammitt ("the Hammitts") appeal the

decision of the United States Court of Federal Claims dismissing the Hammitts' Fifth
Amendment takings claim for lack of subject matter jurisdiction.1 The Hammitts held the

leasehold of real property that was the subject of a civil in rem forfeiture proceeding based

on federal crimes committed by the owner of the property, to which the property is

presumed to have contributed. The Hammitts argue that this constituted a taking of their

leasehold, warranting just compensation under the Fifth Amendment. The Court of Federal

Claims held that the only path of relief for the Hammitts was in the district court and

regional circuit in accordance with 18 U.S.C. §983, and not in the Court of Federal Claims.

We affirm the dismissal on this ground.

                                       DISCUSSION

       In 1999 the Hammitts entered into a 25-year lease agreement with Phillip Mark

Vaughan for certain real property including a house in Gastonia, North Carolina, in which

the Hammitts lived ("the Gastonia Property"). The lease agreement contained a first option

to purchase the property. In 2001 the Hammitts attempted to exercise the purchase option

after Mr. Vaughan was indicted and charged with various racketeering-type federal crimes.

Mr. Vaughan refused to sell the property to the Hammitts. They filed a quiet title claim in

the Superior Court of Gaston County on April 30, 2003, and obtained a default judgment on

June 3, 2003 when Mr. Vaughan failed to respond, apparently due to his incarceration.

       On May 30, 2003, while the quiet title case was pending in Gaston County, the

United States filed a complaint under the Civil Asset Forfeiture Reform Act, 18 U.S.C. §981

et seq., in the United States District Court for the Western District of North Carolina,

seeking civil forfeiture in rem of various properties associated with Mr. Vaughan, including



       1      Hammitt v. United States, 69 Fed. Cl. 165 (2005).

2006-5062                                    2
the Gastonia Property. The notice of proposed forfeiture was posted on the Gastonia

Property where the Hammitts were residing, and stated that "a person asserting an

interest in seized property . . . shall file an answer to the Government's complaint for

forfeiture not later than 20 days after the date of the filing of the claim." 18 U.S.C.

§983(a)(4)(B).

       The Hammitts filed a "Verified Statement of Interest and Show Cause" in the district

court on June 20, 2003, but did not directly file an answer to the complaint, and in any

event exceeded the 20-day response period by one day. The Hammitts' argument was that

their state adjudication of property rights controlled, and they concurrently sought to

enforce their quiet title judgment in state court. The district court held the Hammitts in

default under the forfeiture statute.

       The statute contains an "innocent owner defense," §983(d), that "An innocent

owner's interest in property shall not be forfeited under any civil forfeiture statute."

§983(d)(1). The statute provides no additional procedure for innocent owners who receive

actual notice for the filing of the complaint for forfeiture of the 20-day statutory period for

answering the complaint. The Hammitts unsuccessfully petitioned the district court and

appealed to the Fourth Circuit Court of Appeals by way of mandamus motion, which the

court denied. In re Hammitt, 81 F. App'x 790 (4th Cir. December 3, 2003).

       On October 26, 2004 the federal district court issued final judgment to the United

States for civil forfeiture of the Gastonia Property, and on March 11, 2005 the district court

ordered the Hammitts to vacate the Gastonia Property. They resisted, and only after

contempt proceedings were brought (apparently at the initiative of the holder of the



2006-5062                                     3
mortgage, whose interest in the property had been timely asserted and had been

recognized by the district court), did they vacate the property.

       On April 7, 2005 the Hammitts filed a Fifth Amendment takings claim in the Court of

Federal Claims, seeking just compensation for the taking by the United States of their

leasehold and option interest in the Gastonia Property. The Court of Federal Claims held

that the only remedy available to the Hammitts was through the district court and the

proceedings provided by 18 U.S.C. §983. The Hammitts do not now dispute that the

district court had authority to order the in rem forfeiture of the Gastonia Property. However,

they argue that their constitutional claim cannot be preempted, and that the government's

taking of their property interest, although there was no wrongdoing on their part, raises an

issue of Fifth Amendment taking.

       The Court of Federal Claims applied Vereda, Ltda. v. United States, 271 F.3d 1367

(Fed. Cir. 2001), which held, in connection with the forfeiture provision in the

Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. §881(a), that

when "a 'specific and comprehensive scheme for administrative and judicial review' is

provided by Congress, the Court of Federal Claims' Tucker Act jurisdiction over the subject

matter covered by the scheme is preempted." Id. at 1375 (quoting St. Vincent's Medical

Center v. United States, 32 F.3d 548, 549-50 (Fed. Cir. 1994)). The Court of Federal

Claims held that the provisions in 18 U.S.C. §983 meets the criteria of being "specific and

comprehensive," that they provide for notice and the opportunity to respond in the district

court, and that Tucker Act jurisdiction is preempted.

       Applying Vereda, the Court of Federal Claims correctly held that whether the

Hammitts' participation was adequate and timely, and whether the adjudications were

2006-5062                                     4
correct, are not subject to collateral review by the Court of Federal Claims. The forfeiture

statute provides reasonable procedures, and the Hammitts' claim was presented, in

mandamus petition, to the cognizant circuit court of appeals. There remains no basis for

Tucker Act jurisdiction.

       No costs.




2006-5062                                    5